EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Tetreault on 04/28/2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 15 has been deleted and replaced with:
-- A modular work station arrangement, comprising: 
	at least two workstations, each comprising: 
		a base; 
		a work surface supported by said base, said work surface having a work area on a top surface thereof and an interior compartment forming a plenum space, wherein said at least two workstations are interconnected via each of said plenum spaces; and
		a vent along at least one side of said work area, air flowing through said vent and into said plenum space;
	wherein a first work station base of said workstations bases comprises a make-up air vent and a heat recovery ventilator, said heat recovery ventilator comprises an exhaust air section fluidly connected with said plenum spaces, a make-up air section fluidly connected with said make-up air vent and a heat transfer plate positioned between said exhaust air section and said make-up air section such that heat contained in air flowing in said exhaust air section is recaptured via said heat transfer plate and transferred to make-up air flowing in said make-up air section;
	a fan in fluid communication with an exhaust duct connected to said exhaust air section; and
	a make-up air duct supplying said make-up air to said make-up air section. --


	Claim 17 was deleted and replaced with:
-- The work station of claim 15, wherein each of said at least two workstations further comprises:
	a filtration section to remove fumes from said air flowing through said respective vent. –

	Claim 18 was deleted and replaced with:
	-- The work station of claim 15, wherein each of said vents respectively extends about a periphery of the respective work areas.

	Claim 19 was deleted and replaced with:
	-- The work station of claim 15, wherein each of said at least two workstations further comprises:
	a debris collection filter positioned beneath said respective vent.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: multiple workstations with interconnected plenums leading from respective vents to a heat recovery ventilator that transfers heat through a plate within a base of one of the workstations to make-up air supplied to said one workstation was not found in any single piece of art and was not obvious over any reasonable combination of pieces of art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762